AGREEMENT

THIS AGREEMENT

(the "Agreement" ) is made effective the __ day of February, 2011, by and
between Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
Corporation (the "Company"), and WB QT, LLC, a Delaware limited liability
company, for itself and as agent for its affiliates ("WB").





RECITALS



The Company has executed that certain Securities Purchase Agreement dated
February __, 2011 (the "Securities Purchase Agreement") wherein the Company has
agreed to the sale and issuance of certain Securities, as defined therein;

WB has executed the Securities Purchase Agreement as an Investor, as defined
therein, pursuant to which WB shall purchase and receive certain Securities;

WB and the Company have executed that certain $5,000,000 line of credit
established under the Ninth Amendment to Credit Agreement, dated January 3, 2011
(the "WB Line of Credit"); and

On January 3, 2011 and concurrent with WB's and the Company's execution of the
Ninth Amendment to Credit Agreement, the Company issued to WB a common stock
purchase warrant entitling WB to purchase up to 5,555,555 shares (before
implementation of the 1-for-20reverse stock split implemented by the Company on
February 8, 2011, the "Reverse Stock Split") of the Company's common stock (the
"WB Warrant")

NOW THEREFORE

, in consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby and forever acknowledged, the parties agree as follows:



AGREEMENT



WB and the Company agree that:

At and automatically upon Closing (as defined in the Securities Purchase
Agreement), WB agrees that the total amount due from the Company under the WB
Line of Credit is reduced by $2,000,000, and the Company agrees that it has
thereby received the $2,000,000 purchase price payable by WB per the Securities
Purchase Agreement; and

Automatically upon payment by the Company to WB of $500,000 at Closing (as
defined in the Securities Purchase Agreement) and without any further action by
the Company or WB, WB agrees that all amounts owed to WB and/or any of its
affiliated or related Persons under the WB Line of Credit shall be and are
thereby paid full, the Company shall not owe WB or any of its affiliated or
related Persons any other amounts with respect to the WB Line of Credit, and the
WB Line of Credit shall be and thereby are terminated and of no further force or
effect and the Company shall have no further obligation or liability to WB or
any of its affiliated or related Persons thereunder or with respect thereto.

Concurrent with the Closing of the Securities Purchase Agreement, the WB Warrant
shall be amended to provide that the WB Warrant cannot be exercised for a period
of six (6) months following the Closing Date (as defined in the Securities
Purchase Agreement). WB agrees to surrender the WB Warrant to the Company and,
upon receipt, the Company shall issue a replacement warrant (the "Replacement
Warrant") that shall be identical in all respects to the WB Warrant, except (i)
the number of shares and exercise price shall be adjusted to reflect the
1-for-20 reverse stock split and (ii) the issuance date shall be the date of the
Closing, (iii) the expiration date shall be adjusted to reflected the new
issuance date, and (iv) a clause shall be added that prohibits WB from
exercising the warrant for a period of six (6) months following the Closing.

WB agrees, and agrees to cause its affiliated and related Persons to agree, not
to sell, transfer or otherwise dispose of any of the Securities being acquired
or acquirable under the Securities Purchase Agreement until the earlier to occur
of (i) the Effective Date and (ii) the first date on which all Investors are
eligible to sell the securities purchased by them in the Offering under Rule
144, and such agreement may not be waived, terminated, amended, modified or the
like in any respect, directly or indirectly, by the Company, any of its
Subsidiaries or any other Person. "Effective Date" means the first date on which
the resale by all Investors of all Registrable Securities is covered by one or
more effective Registration Statements (as defined in the Registration Rights
Agreement) (and each prospectus contained therein is available for use on such
date). "Rule 144" means Rule 144 promulgated by the Commission under the
Securities Act. The terms "Investors," "Offering," "Registrable Securities,"
"Registration Rights Agreement" and "Securities" each shall have the same
meanings as used in the Securities Purchase Agreement.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of a facsimile, pdf or other
electronic copy of a signature shall be binding and have the same legal effect
as an original signature. This Agreement shall become effective upon the
execution and delivery of a counterpart hereof by each of the parties hereto to
the other party. The parties agree to execute and deliver any additional
agreements, documents and things and to take such actions as may be reasonably
requested by another party to implement the agreements made herein.

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and shall be enforced in accordance with the laws of the State of
Minnesota.

This Agreement and the Securities Purchase Agreement and embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to their subject matter hereof. In case any
provision in or obligation hereunder shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement shall be binding upon and inure to the benefit of each of the parties
and their respective successors and assigns.  

Any notice or other communication to any party in connection with this Agreement
shall be in writing and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to such party at the address specified on the signature page hereof,
or at such other address as such party shall have specified to the other party
hereto in writing.  All periods of notice shall be measured from the date of
delivery thereof if manually delivered, from the date of sending thereof if sent
by facsimile transmission, from the first business day after the date of sending
if sent by overnight courier, or from four days after the date of mailing if
mailed.

This Agreement can be waived, modified, amended, or terminated only explicitly
in a writing signed by the parties. 



THE PARTIES

hereto have executed this Agreement effective the day and year first written
above.



WB:



WB QT, LLC,

a Delaware limited liability company



By:

Name:

Title:



 

THE COMPANY:



Quantum Fuel Systems Technologies

Worldwide, Inc., a Delaware corporation





By:

Name:

Title: